DETAILED ACTION
This office action is in response to the amendments/remarks filed on 02/17/2022. Claims 1-21 are pending; claims 1-2, 4-5, 7-10, 12-20 have been amended; claim 21 is added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 has been considered by the examiner.

Response to Arguments/Amendment
	The previous claims objections have been withdrawn in light of the amendments to the claims 1,4, 7-8, 12-18.
	The previous claims rejections have been withdrawn in light of the amendment to the claims 7-8, 10, 13-14, 16-20. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record alone or in combination neither discloses nor renders obvious a high-performance synchronous transmission for transmitting motion generated by an engine from a crankshaft to a hub shaft of a driving wheel of a motorcycle, the crankshaft and the hub shaft being arranged parallel therebetween and perpendicular to a median plane of the motorcycle; specifically, “a pair of secondary gearwheels each having secondary shaft for selectively transmitting the motion to the hub shaft” and in combination with the remaining structure of claim 1. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nesti (US 20180223974) discloses primary shaft 3, primary gearwheel 18 or 19,  pulley 9, crankshaft 2, secondary shaft 4, 5;  secondary gearwheels 6,7; however, Nesti does not disclose the primary gearwheel which is mechanically coupled to the crankshaft. It is not obvious to one of ordinary skill in the art to have primary gearwheel which is mechanically coupled to the crankshaft as taught by Hiroi (US 20080099268 from previous rejection) in the device of Nesti. 
Nesti (US 20180222550) discloses primary shaft 4, pulley 9, crankshaft 2, secondary shaft 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659